FILED
                            NOT FOR PUBLICATION
                                                                            MAR 27 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,              )      No. 16-10463
                                       )
      Plaintiff-Appellee,              )      D.C. No. 2:15-cr-00054-JCM-CWH-1
                                       )
      v.                               )      MEMORANDUM*
                                       )
CAMERON BELL,                          )
                                       )
      Defendant-Appellant.             )
                                       )

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted March 14, 2018**
                             San Francisco, California

Before: FERNANDEZ, McKEOWN, and FUENTES,*** Circuit Judges.

      Cameron Bell appeals his conviction for the crime of felon in possession of a

firearm. See 18 U.S.C. § 922(g)(1). We affirm.


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Julio M. Fuentes, United States Circuit Judge for the U.S.
Court of Appeals for the Third Circuit, sitting by designation.
      (1)    Bell first asserts that the district court erred when it denied his motion

to suppress evidence found when an officer discovered the gun while examining

the contents of a backpack that was found on the sidewalk. We disagree. After

Bell had foisted the backpack upon his wife and then run off, she left it on the

sidewalk and walked away. The district court determined that she had abandoned

the backpack, and denied the motion to suppress. The district court did not commit

clear error1 when it determined that the backpack was abandoned by Bell’s wife.2

Thus, we affirm the district court’s denial of the motion to suppress.3

      (2)    Bell also argues that his conviction must be overturned because the

district court evidenced such bias and partiality that it should have recused itself,4


      1
        See United States v. Ruiz, 428 F.3d 877, 880 (9th Cir. 2005); United States
v. Burnette, 698 F.2d 1038, 1047–48 (9th Cir. 1983); United States v. Kendall, 655
F.2d 199, 203 (9th Cir. 1981); United States v. Jackson, 544 F.2d 407, 409 (9th
Cir. 1976); see also Anderson v. City of Bessemer City, 470 U.S. 564, 573–74, 105
S. Ct. 1504, 1511, 84 L. Ed. 2d. 518 (1985); Aspen Skiing Co. v. Cherrett (In re
Cherrett), 873 F.3d 1060, 1066 (9th Cir. 2017).
      2
       See United States v. Nordling, 804 F.2d 1466, 1469–70 (9th Cir. 1986);
Kendall, 655 F.2d at 200–02; cf. Burnette, 698 F.2d at 1047–48; Jackson, 544 F.2d
at 409–10.
      3
      We need not, and do not, consider the alternative bases to affirm
propounded by the government.
      4
       See 28 U.S.C. §§ 455(a), (b)(1). Because the recusal issue was not raised
before the district court, we review for plain error. See United States v. Holland,
519 F.3d 909, 911 (9th Cir. 2008).

                                           2
but failed to do so. We have reviewed the record and disagree. While the district

court did at times express some impatience with Bell, who was representing

himself, nothing in the record suggests that this is one of those rare circumstances5

where the court’s conduct was “so extreme”6 that it bespoke an “‘inability to render

fair judgment.’”7 The district court did not commit error (much less plain error)

when it did not issue a recusal order.

      (3)       Finally, Bell asserts that the indictment should have been dismissed

because the felon in possession statute8 does not require a sufficient nexus between

his actions and interstate commerce.9 However, both the Supreme Court10 and this

court11 have previously determined that the “minimal nexus”12 required by


      5
          See Holland, 519 F.3d at 913–14, 914 n.4.
      6
       United States v. Wilkerson, 208 F.3d 794, 797 (9th Cir. 2000); see also
Liteky v. United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 1157, 127 L. Ed. 2d
474 (1994).
      7
       Wilkerson, 208 F.3d at 797; see also United States v. McChesney, 871 F.3d
801, 807–08 (9th Cir. 2017).
      8
          18 U.S.C. § 922(g)(1).
      9
          See U.S. Const. art. I, § 8, cl. 3.
      10
       See Scarborough v. United States, 431 U.S. 563, 575, 97 S. Ct. 1963, 1969,
52 L. Ed. 2d 582 (1977).
      11
           See United States v. Hanna, 55 F.3d 1456, 1461–62 (9th Cir. 1995); see
                                                                        (continued...)

                                                3
§ 922(g)(1) suffices. Bell’s wish that the law were different cannot be granted by

us. See Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484,

109 S. Ct. 1917, 1921–22, 104 L. Ed. 2d 526 (1989) (this court must “[leave] to

[the] Court the prerogative of overruling its own decisions”); United States v.

Green, 722 F.3d 1146, 1151 (9th Cir. 2013); see also Alderman, 565 F.3d at 643,

648.

       AFFIRMED.




       11
       (...continued)
also United States v. Alderman, 565 F.3d 641, 645 (9th Cir. 2009).
       12
            Scarborough, 431 U.S. at 575, 97 S. Ct. at 1969.

                                             4